DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/18/2019 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-4, 8-17, and 21-26 are pending. Claims 5-7, 18-20, and 27-30 have been cancelled . Claims 1, and 14 are the independent Claims. Claims 1, 9-11, 13-15, 17, 22-24, and 26 have been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 2/2/2022


Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 2/2/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 5-7, 18-20, and 27-30 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the same prior art is being used, all relevant remarks will be addressed.
Applicant remarks “During the interview, Applicant understood Examiner Whittington to agree, in concept, that K want does not disclose the above limitations as now recited by amended independent claims 1 and 14. Accordingly, Applicant respectfully requests the withdrawal of the § 102 rejection and the allowance of claims 1 and 14. Applicant thanks Examiner Whittington for taking 20 the time to review the reference during the interview and for this indication” and the Office respectfully disagrees. 
While the Office agrees that the concept was discussed and more detail was needed, the currently presented claims do not overcome the current prior art. Therefore the Office respectfully disagrees.

It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Rejection
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 13-15, 17, and 26 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kwant et al. (United States Patent Publication 2018/0373941).
With respect to Claim 1: Kwant discloses “A system for controlling a vehicle” [at least, Kwant, ¶ 0066-0069]; 

“and at least one processor configured to determine a location of the vehicle with a first precision based on an indication from the at least one sensor while the vehicle is traveling in a first lane of a roadway” [at least, Kwant, ¶ 0066-0069]; 
“determine that at least one characteristic of the first precision is below a threshold” [at least, Kwant, ¶ 0066-0069]; 
“and based on the at least one characteristic being below the threshold, maneuver the vehicle to a second lane of the roadway” [at least, Kwant, ¶ 0066-0069];
“identify, using detections from the at least one sensor, a second lane of the roadway that includes the at least one localization reference” [at least, Kwant, ¶ 0033 and 0066-0069]; 
“the second lane being another lane of the roadway and adjacent to the first lane” [at least, Kwant, ¶ 0033 and 0066-0069]; 
“and based on a determination that the at least one localization reference for the second lane provides a greater amount of localization reference information than the at least one localization reference for the first lane, maneuver the vehicle to the second lane of the roadway” [at least, Kwant, ¶ 0033 and 0066-0069].
With respect to Claim 2: Kwant discloses “The system of claim 1, wherein the at least one processor is configured to determine the location of the vehicle 
With respect to Claim 4: Kwant discloses “The system of claim 1, wherein the at least one processor is configured to select the second lane based on information regarding at least one other localization reference that is detectable by at the least one sensor while the vehicle is in the second lane but not in the first lane” [at least, Kwant, ¶ 0066-0069].
With respect to Claim 13: Kwant discloses “The system of claim 1, wherein the first precision is based on a first amount of lane markings detectable while the vehicle is traveling in the first lane; and the at least one processor is configured to select the second lane based on a determination that, while the vehicle is traveling in the second lane, determining the location of the vehicle will be based on a second, larger amount of lane marking detectable that provides a second precision that is better than the first precision” [at least, Kwant, ¶ 0035, 0058, and 0066-0069].
With respect to Claims 14-15, 17, and 26: all limitations have been examined with respect to the system in claims 1-2, 4, and 13. The method taught/disclosed in claims 14-15, 17, and 26 can clearly perform on the system of claims 1-2, 4, and 13. Therefore claims 14-15, 17, and 26 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3, 8-10, 12, 16, 21-23, and 25 are rejected under 35 USC 103 as being unpatentable over Kwant et al. (United States Patent Publication 2018/0373941) in view of Kang et al. (United States Patent Publication 2011/0282577).
Claim 3: While Kwant discloses “The system of claim 1, wherein the at least one localization reference comprises lane markings sufficient to demarcate the first lane and the at least one characteristic corresponds to a presence of the lane markings” [at least, Kwant, ¶ 0066-0069]; 
Kwant does not specifically state that the GPS and number of satellites is used for localization.
Kang, which is also a vehicle control system that uses GPS satellite number and location of the satellites for lane recognition teaches “or the at least one localization reference comprises a GPS satellite signal and the at least one characteristic corresponds to a number of GPS satellite signals” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kang into the invention of Kwant to not only include using known metrics of position quality to control a vehicle as Kwant discloses but to also use number of satellites as lane location quality information as taught by Kang with a motivation of creating a more robust system that can work in any kind of weather and accounts for obstacles [at least, Kang Abstract, ¶ 0028 and 0064]. Additionally,  the claimed invention is merely a combination of old, well known elements route optimization on metrics and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 8, 9, 10, and 12: While Kwant discloses that location quality is being used to reroute the vehicle [at least, Kwant, ¶ 0066-0069]; 
Kwant does not specifically state that the GPS and number of satellites is used for localization.
Kang, which is also a vehicle control system that uses GPS satellite number and location of the satellites for lane recognition teaches “The system of claim 4, wherein the at least one other localization reference comprises a signal from at least one GNSS satellite that is detectable by the at least one sensor while the vehicle is in the second lane” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059];
“the processor is configured to determine the location of the vehicle with a second precision while the vehicle is traveling in the second lane; the first precision is based on a first number of GNSS satellite signals that are detectable by the at least one sensor” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059]; 
“and the second precision is based on a second, larger number of GNSS satellite signals that are detectable by the at least one sensor” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059];
“an obstruction near or on the roadway prevents the at least one sensor from detecting a signal from the at least one GNSS satellite while the vehicle is traveling in the first lane” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059]; 

“wherein the at least one processor is configured to select the second lane to increase a number of GNSS satellites detectable by the at least one sensor from a first number while the vehicle is traveling in the first lane to a second” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059];
“larger number while the vehicle is traveling in the second lane based on at least one of ephemeris data regarding positions of GNSS satellites and data regarding obstructions along the roadway that may interfere with the at least one sensor detecting at least one of the GNSS satellites” [at least Kang, Abstract and ¶ 0011-0013, 0017, 0055, 0059].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kang into the invention of Kwant to not only include using known metrics of position quality to control a vehicle as Kwant discloses but to also use number of satellites as lane location quality information as taught by Kang with a motivation of creating a more robust system that can work in any kind of weather and accounts for obstacles [at least, Kang Abstract, ¶ 0028 and 0064]. Additionally,  the claimed invention is merely a combination of old, well known elements route optimization on metrics and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the 
With respect to Claims 3, 8-10, 12, 16, 21-23, and 25: all limitations have been examined with respect to the system in claims 3, 8-10, and 12. The method taught/disclosed in claims 16, 21-23, and 25 can clearly perform on the system of claims 3, 8-10, and 12. Therefore claims 16, 21-23, and 25 are rejected under the same rationale.
Claim Objections
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669